DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 12/16/2020 has been entered and made of record.
In view of the Applicant’s amendments, the rejection under 35 U.S.C. 112 of claims 1-11 are expressly withdrawn.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hutcheson et al. does not teach or suggests the identifier of the user-selected model and the identifier of the operation selected by the user from candidate operations, the Examiner respectfully disagrees.  Examiner notes that Hutcheson et al. discloses a user interface and input functions that allow a user to select between modes, where by the user selecting the recognition mode, the system receives the request for acquiring an integrated facial recognition service sent by a user terminal – user interface, which necessarily requires some kind of identifier to let the system know which mode to use (see Col. 13 lines 35-51).  In this case, by selecting the recognition mode, it selects both the prediction operation and the user-selected model – facial recognition type model, and thus, the request – user selecting the mode – includes the identifier of the prediction operation and the facial recognition type model to let the system know to go into recognition mode.  In response to Applicant’s argument that Hutcheson et al. does not teach or suggests the user-selected model associated with the facial recognition of the user being selected from a plurality of models associated with the facial recognition of the user, the plurality of models associated with the facial recognition of the user comprising: a facial feature point extraction type model, a face detection type model, a face alignment type model, and a facial recognition type model, the Examiner respectfully disagrees.  Examiner notes that as the limitation is written as a Markush group and Hutcheson et al. discloses selecting and performing the recognition mode – facial recognition type model, the amended limitation is still taught by Hutcheson et al. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutcheson et al. (US 5,161,204).
With regards to claim 8, Hutcheson et al. discloses an integrated facial recognition system, comprising: 
at least one processor (Col. 9 lines 44-55, “computer”); and 
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Col. 9 lines 44-55, Col. 12 lines 39-47 and 65-68, Col. 13 lines 5-21, “memory” “software”), the operations comprising: 
receiving a request for acquiring an integrated facial recognition service sent by a user terminal, the request for acquiring the integrated facial recognition service comprising: an identifier of a user-selected model associated with facial recognition of a user, and an identifier of an operation selected by the user from candidate operations, the candidate operations comprising: a training operation and a predicting operation, the user-selected model associated with the facial recognition of the user being selected from a plurality of models associated with the facial recognition of the user, the plurality of models associated with the facial recognition of the user comprising: a facial feature point extraction type model, a face detection type model, a face alignment type model, and a facial recognition type model (Col. 5 lines 33-36 and 45-47, Col. 9 lines  20-37, Col. 13 lines 36-38 and 45-50, Col. 14 lines 6-7, “training mode” “recognition mode”, “neural network”, where the recognition mode is the predicting operation and is of the facial recognition type model); and 
executing distributedly the operation selected by the user from the candidate operations on the user-selected model associated with the facial recognition of the user to obtain an operation result, and storing the operation result (Col. 13 lines 58-66, Col. 18 lines 55-68, Col. 19 lines 1-19, Col. 23 lines 1-15, “output to memory”).
With regards to claim 9, Hutcheson et al. discloses the system according to claim 8, wherein the operation selected by the user from the candidate operations is the training operation, and the request for acquiring the integrated facial recognition service further comprises an identifier of a user-selected training data set, the executing distributedly the operation selected by the user from the candidate operations on the user-selected model associated with the facial recognition of the user (Col. 14 lines 6-7 and 13-15, Col. 18 lines 19-36, Col. 19 lines 1-28, “training set”) comprises: 
reading, from a distributed file system, a training data set corresponding to the identifier of the user- selected training data set and a current training program corresponding to the user-selected model associated with the facial recognition of the user (Col. 18 lines 19-36, Col. 19 lines 1-28, “neural network is then trained”); 
executing distributedly the training operation on the user-selected model associated with the facial recognition of the user using the current training program based on the training data set, to obtain a trained user-selected model associated with Col. 9 lines 20-26, Col. 18 lines 19-36, Col. 19 lines 1-28, Col. 23 lines 11-15, “weight file”); and 
storing the trained user-selected model associated with the facial recognition of the user and the model parameter in the distributed file system (Col. 23 lines 11-15, “weight file”).
With regards to claim 10, Hutcheson et al. discloses the system according to claim 8, wherein the operation selected by the user from the candidate operations is the predicting operation, the executing distributedly the operation selected by the user from the candidate operations on the user-selected model associated with the facial recognition of the user (Col. 14 lines 6-7, Col. 18 lines 46-60, “recognition”) comprises: 
reading, from a distributed file system, a current predicting program corresponding to the user-selected model associated with the facial recognition of the user (Col. 17 lines 53-57, Col. 18 lines 19-48, Fig. 15 element 790 and 800, “neural network”); 
executing distributedly the predicting operation on a to-be-predicted data set using the current predicting program to obtain a prediction result (Col. 9 lines 29-37, Col. 18 lines 19-60, Fig. 15); and 
storing the prediction result in the distributed file system (Col. 18 lines 65-68, Col. 23 lines 11-14).
With regards to claim 11, it recites the apparatus of claim 8 as a non-transitory computer readable storage medium storing a computer program, wherein the computer program, when executed by a processor, cause the processor to perform the functions.  Hutcheson et al. discloses the non-transitory computer readable storage medium storing the computer program (Col. 9 lines 44-55, Col. 12 lines 39-47 and 65-68, Col. 13 lines 5-21, “memory” “software”).  Thus, the analysis in rejecting claim 8 is equally applicable to claim 11.
With regards to claims 1-3, they recite the functions of the apparatus of claims 8-10, respectively, as processes.  Thus, the analyses in rejecting claims 8-10 are equally applicable to claims 1-3, respectively.
With regards to claim 4, Hutcheson et al. discloses the method according to claim 1, further comprising: encapsulating each operation code associated with the facial recognition respectively as an application programming interface (Col. 12 lines 65-68, Col. 13 lines 5-21 and 35-42, “user interface”).
With regards to claim 5, Hutcheson et al. discloses the method according to claim 4, further comprising: acquiring a code of a facial recognition application written by the user based on the application programming interface; and establishing correspondence between the facial recognition application and a user identifier of the user (Col. 13 lines 36-68, wherein whatever is identified by the user on the user interface is necessarily establishing a correspondence so that the selected model or operation is executed).
With regards to claim 6, Hutcheson et al. discloses the method according to claim 5, further comprising: acquiring user-written codes of a training program and a predicting program of the user-selected model associated with the facial recognition of the user; and using the training program as a current training program and the predicting program as a current predicting program of the user-selected model associated with the facial recognition of the user (Col. 9 lines 23-37, Col. 12 lines 65-68, Col. 13 lines 5-21, Col. 14 lines 1-19, “software”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson et al. (US 5,161,204) in view of Kanatsu (US 2006/0133671).
With regards to claim 7, Hutcheson et al. discloses the method according to claim 6.
Hutcheson et al. does not explicitly teach the method further comprising: receiving a request for downloading a model sent by the user terminal, the request for downloading the model comprising the identifier of the user-selected model associated with the facial recognition of the user; and sending the model to the terminal.
However, Kanatsu teaches the concept of a receiving a request for downloading a user-selected model sent by the user terminal, the request for downloading the model comprising the identifier of the user-selected model and sending the model to the terminal to be downloaded (Para. 0057 lines 1-6, 0058 lines 1-6, 0061 lines 1-5, “selects” “downloading”, where the request necessarily includes an identifier or indicator of the model selected to be downloaded) in order to avoid increases in processing time (Para. 0061 lines 1-5 and 9-12, 0062 lines 1-4, “processing time” “time required for recognition processing”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of receiving a request for downloading a user-selected model sent by the user terminal, the request for downloading the model comprising the identifier of the selected model and sending the model to the terminal to be downloaded as taught by Kanatsu into the method of Hutcheson et al.  The motivation for this would be to avoid increases in processing time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662